SENTENCIA
(En reconsideración)
El 24 de marzo de 1993, agentes del orden público dili-genciaron mía orden de confiscación contra la residencia de los peticionarios Gualberto Negrón Martínez y otros.(1) Du-rante ese trámite, los agentes encontraron material rela-cionado al juego ilegal de la “bolita”. Correspondiente-mente, el Ministerio Público le imputó a los peticionarios haber infringido la Sec. 1 de la Ley Núm. 220 de 15 de mayo de 1948, según enmendada, 33 L.P.R.A. see. 1247.(2) Luego de la vista preliminar, celebrada el 26 de abril de *8741993, el tribunal de instancia determinó que no existía causa probable para sostener los cargos, por razón de que el registro efectuado como parte de la confiscación era pa-tentemente ilegal. El Ministerio Público solicitó una vista preliminar en alzada, la cual se celebró el 16 de julio de 1993. En esa vista el tribunal encontró causa probable contra los acusados, pero deliberadamente no consideró la le-galidad del registro por entender que tal evaluación era improcedente en esa etapa preliminar.
El Ministerio Público presentó cargos contra los peticio-narios de epígrafe y el 18 de agosto de 1993 éstos presen-taron una moción para la supresión de evidencia a tenor de lo dispuesto por la Regla 234 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. En la moción argüyeron que la evidencia ocupada por el Estado, mientras se diligenció la orden de confiscación, era inadmisible pues ésta fue ejecutada en contravención a la Sec. 10 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, y la Cuarta Enmienda de la Constitución de Estados Unidos, L.P.R.A., Tomo 1.
El tribunal de instancia celebró una vista para dilucidar la supresión solicitada. Mediante prueba testifical, el Mi-nisterio Público sostuvo que la orden de confiscación fue emitida el 24 de marzo de 1993 por el Fiscal Especial de la División de Confiscaciones del Departamento de Justicia, a nombre del Secretario de Justicia y que, al amparo de lo dispuesto por el Art. 3(l)(c) de la Ley Núm. 93 de 13 de julio de 1988 (34 L.P.R.A. sec. 1723a(l)(c)), se emitió la orden sin que hubiese mediado una autorización judicial. El Fiscal Especial testificó que la orden de confiscación es-taba fundamentada en que el 4 de febrero de 1993 se dili-genció una orden de allanamiento en los predios de la re-*875sidencia de los peticionarios, donde se ocupó material involucrado con el juego ilegal de la bolita. Expuso que los peticionarios fueron denunciados criminalmente por haber estado implicados en la dirección del juego ilegal, en viola-ción a la Ley Núm. 220, supra, 33 L.P.R.A. sees. 1247-1257. Expresó que esa denuncia estaba aún pen-diente al momento de expedir la orden de confiscación. El Estado también presentó testimonio de que el mismo día de la emisión de la orden de confiscación, fiscales y agentes de la Policía, luego de identificarse y explicar su propósito a los peticionarios, armados con la orden, entraron a la residencia para incautarla. Éstos, entonces, procedieron a desalojar de la residencia a los peticionarios y a tomar po-sesión tanto de la propiedad inmueble como de la mueble situada en los predios. Entre el material mueble confiscado se encontró material relacionado al juego ilegal de la “bolita”. ,
Luego de evaluar la prueba presentada por las partes, el tribunal de instancia denegó la moción de supresión me-diante una resolución emitida el 8 de octubre de 1993. Ese foro fue del criterio de que la confiscación estaba amparada en una ley especial que faculta al Estado a incautar pro-piedad sin que medie una orden judicial, por lo que el re-gistro e incautación de evidencia encontrada en los predios confiscados no fue obtenida de manera repulsiva a las pro-tecciones constitucionales pertinentes.
Inconformes con esa determinación, los peticionarios acudieron a este Tribunal mediante la Petición de certio-rari de 26 de octubre, de 1993. El recurso planteó dos (2) errores, los cuales exponemos a continuación:
PRIMER ERROR: ERRÓ EL HONORABLE TRIBUNAL DE INSTANCIA AL DECLARAR NO HA LUGAR LA MOCIÓN DE SUPRESIÓN DE EVIDENCIA, Y POR CONSIGUIENTE, AL DETERMINAR QUE EN EL PRESENTE CASO EXISTIÓ AL-GUNA DE LAS CIRCUNSTANCIAS PARTICULARES QUE VALIDAN UN REGISTRO Y ALLANAMIENTO SIN ORDEN JUDICIAL.
SEGUNDO ERROR: ERRÓ EL HONORABLE TRIBUNAL DE INSTANCIA AL DETERMINAR QUE LA CONFISCACIÓN *876LLEVADA A CABO EN EL PRESENTE CASO, Y POR ENDE EL REGISTRO Y OCUPACIÓN DE LA EVIDENCIA, NO FUE UNA ILEGAL EN VIOLACIÓN A LA SECCIÓN 10 DEL ARTÍ-CULO II DE LA CONSTITUCIÓN DEL ESTADO LIBRE ASO-CIADO Y LA CUARTA ENMIENDA DE LA CONSTITUCIÓN DE LOS ESTADOS UNIDOS.
Expedimos el recurso solicitado el 27 de octubre de 1993. El 18 de febrero de 1994 acogimos una solicitud de las partes peticionarias de que se considerase su petición de certiorari como su alegato en el caso.(3) El Ministerio Público sometió su alegato el 28 de marzo de 1994. Perfec-cionado el recurso, el 30 de abril de 1997 emitimos senten-cia para confirmar la resolución recurrida. En ella expusi-mos que, al amparo de la Regla 5(b) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, y en la ausencia de una mayoría de los jueces que intervengan para revocar la Sen-tencia recurrida, al producirse un empate en la votación, ésta se confirmó.(4) Las partes peticionarias presentaron una moción de reconsideración el 15 de mayo de 1997 y el Ministerio Público se opuso a ella por medio de un escrito sometido el 23 de mayo de 1997.
En reconsideración, revocamos la resolución emitida por el tribunal de instancia el 8 de octubre de 1993 y decreta-mos que la evidencia inculpatoria descubierta como resul-tado de la confiscación efectuada es inadmisible en evidencia.
Lo pronunció, manda el Tribunal y certifica la Subsecre-taría del Tribunal Supremo. El Juez Asociado Señor Rebo-llo López emitió una opinión concurrente, a la cual se unie-ron la Juez Asociada Señora Naveira de Rodón y el Juez *877Asociado Señor Hernández Denton. El Juez Asociado Se-ñor Corrada Del Río emitió una opinión concurrente. El Juez Asociado Señor Negrón García emitió una opinión disidente. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Presidente Señor Andréu García se inhibió.
(Fdo.) Carmen E. Cruz Rivera Subsecretaría del Tribunal Supremo
— O —

 Ello ocurrió como consecuencia de que el 4 de febrero de 1993, al diligenciar una orden de allanamiento en dicha propiedad, las autoridades ocuparon material relacionado con el juego de la bolita, cuya evidencia fue subsiguientemente supri-mida casi un (1) año después por el foro de instancia mediante su Resolución de 7 de febrero de 1994. Dicha resolución fue confirmada por este Tribunal en el caso de Pueblo v. Negrón Martínez II, 143 D.RR. 24 (1997).


 Dispone la primera sección de la Ley Núm. 220 de 15 de mayo de 1948 (33 L.P.R.A. see. 1247):
“Por la presente se declara estorbo público los juegos generalmente conocidos como bolita’, bolipul’, combinaciones clandestinas relacionadas con los ‘pools’ o ban-cas de los hipódromos de Puerto Rico y loterías clandestinas en el Estado Libre Asociado de Puerto Rico y su jurisdicción territorial y marítima.”
Por su parte, dispone la Sec. 10 de esa ley, 33 L.P.R.A. see. 1256:
“Sec. 1256. — Dueño, administrador, etc., de juegos prohibidos; juicio por tribunal de derecho.
*874“Todo dueño, apoderado, agente, encargado, director o administrador de los jue-gos prohibidos por las sees. 1247 a 1257 de este título será reo de delito grave, y será arrestado inmediatamente, dándose traslado del caso sin demora al fiscal con juris-dicción, y convicta que fuere dicha persona, será castigada con pena de presidio que no será menor de un (1) año ni mayor de diez (10) años; Disponiéndose, que todos los juicios por infracción a la presente sección se celebrarán por tribunal de derecho exclusivamente; y Disponiéndose, además, que toda persona que fuere convicta de una infracción a las disposiciones de esta sección no podrá acogerse a los beneficios de las sees. 1026 a 1029 del Título 34.”


 Véase la “Moción Solicitando se Permita Someter Petición de certiorari en Sustitución de Alegato” presentada por las partes peticionarias el 27 de enero de 1994.


 El Juez Asociado Señor Rebollo López, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton revocarían. El Juez Asociado Señor Negrón García, el Juez Asociado Señor Fuster Berlingeri y el Juez Asociado Señor Corrada Del Río confirmarían. El Juez Presidente Señor Andréu García se inhibió. Véase la sentencia y opiniones de 30 de abril de 1997, Pueblo v. Negrón Martínez I, 143 D.P.R. 1 (1997).